In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Belen, J.), dated July 30, 1998, which granted the motion of the defendant Eastside China, Ltd., inter alia, to vacate its default in appearing in the action.
Ordered that the order is affirmed, with costs.
Based upon all of the relevant factors, the Supreme Court did not improvidently exercise its discretion in granting the motion of the defendant Eastside China, Ltd., to vacate its default. Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.